DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dielectric layer" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
The term “a dielectric layer” was previously recited in line 9, but has been cancelled.  Since the term “dielectric layer” lacks proper antecedent basis, the scope of claim 1 is indefinite.
The dielectric layer as originally claimed was a layer in which a first dielectric material was embedded to form an isolation region.  As currently amended, the isolation region is a gapfill material electrically insulating first and second cut gate electrodes, and embedded with a first dielectric material.  Therefore, it appears the term “dielectric layer” is referring to the first dielectric material recited in line 2.
For the purposes of compact prosecution, the Examiner has interpreted claim 1 to mean:

1. A method, comprising: forming a gate electrode, and a first dielectric material adjacent the gate electrode; forming a gap in the gate electrode and in the first dielectric material, the gap separating the gate electrode into a first cut gate electrode and a second cut gate electrode, - filling the gap with an isolation region, the isolation region electrically insulating the first cut gate electrode from the second cut gate electrode, the isolation region further being embedded with the first dielectric material; etching the isolation region, the isolation region being in physical contact with the first dielectric material, a first portion of the isolation region being below a bottom surface of the first dielectric material and having a non-uniform width; etching an opening in the first dielectric material and exposing a first portion of a contact etch stop layer through the opening and exposing a second portion of the contact etch stop layer through the opening, a sidewall of the isolation region being in physical contact with the contact etch stop layer, the isolation region being disposed between the first and second portions of the contact etch stop layer; removing the first portion of the contact etch stop layer and exposing a first source/drain region through the opening, the contact etch stop layer comprising a second dielectric material, the second dielectric material being different from the first dielectric material; removing the second portion of the contact etch stop layer and exposing a second source/drain region through the opening; and forming a contact in the opening to the first source/drain region and to the second source/drain region.

For the same reasons, and in order to maintain proper antecedent basis, claim 3 has been interpreted to mean:

3. The method of claim 2, wherein the etching the opening in the first dielectric material comprises, after recessing the isolation region, performing a timed etch of the first dielectric material.
Claims 2 and 4-7 depend on claims 1 and 3, and are rejected under 35 USC § 112(b) for depending on a rejected claim.

Claim 8 recites the limitation "a first source/drain region of a first finFET and a second source/drain region of a second finFET" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim, as first and second source/drain regions and first and second finFETs are previously recited in lines 2-3.
For the purposes of compact prosecution, the Examiner has interpreted claim 8 to mean:
“…removing a first portion and a second portion of the exposed second dielectric material to expose [a] the first source/drain region of [a] the first finFET and [a] the second source/drain region of [a] the second finFET through the cavity…”
Claims 9-15 depend on claim 8, and are rejected under 35 USC § 112(b) for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0138092 A1) in view of Wei et al. (PG Pub. No. US 2014/0273369 A1) and Jo et al. (PG Pub. No. US 2019/0305099 A1).
Regarding claim 1, Lee teaches a method, comprising:
forming a gate electrode (¶ 0040: 320/420), and a first dielectric material (¶ 0039: 191) adjacent the gate electrode (¶ 0066: 191 formed on periphery of 320/420); 
forming a gap (¶ 0067: trench 160t) in the gate electrode and in the first dielectric material, the gap separating the gate electrode into a first cut gate electrode and a second cut gate electrode (¶ 0067 & figs. 5-6: 160t formed in 320/420 and 191, separating 320 and 420); 
filling the gap with an isolation region (¶ 0067: 160 filled in 160t), the isolation region electrically insulating the first cut gate electrode from the second cut gate electrode (¶ 0068: 320 isolated from 420 by 160), the isolation region further being embedded with the first dielectric material (fig. 6: 160 embedded in 191); 
the isolation region being in physical contact with the dielectric layer (fig. 6: 160 in physical contact with 191), a first portion of the isolation region being below a bottom surface of the dielectric layer and having a non-uniform width (¶¶ 0091, 0097, 0102- . 220103 & figs. 13, 15, 17: various embodiments disclose a portion of 160 below a bottom surface of 191 and having a non-uniform width); 
forming an opening in the dielectric layer (¶ 0112 & fig. 22: contact hole 170h/270h); 
exposing a first source/drain region through the opening (¶ 0112: 170h exposes first epitaxial pattern 150); 
exposing a second source/drain region through the opening (270h exposes second epitaxial pattern 250); and 
forming a contact (¶ 0112: 170/270) in the opening to the first source/drain region and to the second source/drain region (fig. 22: 170/270 formed in 170h/270h to 150 and 250).
Lee further teaches at least one embodiment wherein the first dielectric material comprises silicon oxide (¶ 0078), the isolation region is disposed between the first and second source/drain regions, and the isolation region gap exposes the surface of field insulating film 105 (¶ 0074 & fig. 6: 160 disposed between 150 and 250 and includes a bottom surface 160bs defined by 105).
Lee does not teach etching the isolation region, a contact etch stop layer comprising a second dielectric material different from the first dielectric material and including first and second portions, wherein forming the opening in the dielectric layer includes etching to expose a first portion of a contact etch stop layer through the opening and expose a second portion of the contact etch stop layer through the opening, a sidewall of the isolation region being in physical contact with the contact etch stop layer, the isolation region being disposed between the first and second portions of the contact etch stop layer, exposing the first source/drain region through the opening includes removing the first portion of the contact etch stop layer, and exposing a second source/drain region through the opening includes removing the second portion of the contact etch stop layer.
Wei teaches a method of forming a semiconductor device (fig. 4E among others) including a first dielectric material (¶ 0032: 130, corresponding to 191 of Lee), a contact etch stop layer (¶ 0031: cap layer 128) comprising a second dielectric material different from the first dielectric material (¶¶ 0031-0032: 128 comprises different material than 130) and including first and second portions (fig. 2D: 128 comprises a plurality of portions disposed on surfaces of 119N and 119P, similar to 150 and 250 of Lee), etching an opening in the dielectric layer (¶ 0033: contact hole 130A, similar to 170h/270h of Lee, formed by etching) to expose a first portion of a contact etch stop layer through the opening and expose a second portion of the contact etch stop layer through the opening (¶ 0033 & fig. 2D: 130 etched to expose portions of 128), exposing the first source/drain region through the opening by removing the first portion of the contact etch stop layer, and exposing a second source/drain region through the opening includes removing the second portion of the contact etch stop layer (¶ 0034 & fig. 2E: forming 130A includes penetrating portions of etch stop layer 128 to expose source/drain regions 119N/119P).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee with the etch stop of Wei, as a means to protect the semiconductor materials (119N/119P of Wei, 150/250 of Lee) during the formation of the dielectric layer opening (Wei, ¶ 0031), allowing for optimization of contact area between the source/drain regions and a contact electrode(s), improving electrical characteristics of the semiconductor device.
The Examiner notes that the isolation region of Lee (160) is formed after the dielectric material (first dielectric layer 191), and the isolation region penetrates the surface of field insulating film 105.  The contact etch stop layer of Wei is disposed on a surface of field insulating film 114/116 and formed before dielectric material layer 130 (fig. 2C among others).  Therefore, the combination of Lee and Wei would result in isolation region 160 of Lee penetrating contact etch stop layer 128 of Wei, thereby implicitly meeting the limitations “a sidewall of the isolation region being in physical contact with the contact etch stop layer”, and “the isolation region being disposed between the first and second portions of the contact etch stop layer”.
Lee in view of Wei is silent to the method further comprising etching the isolation region.
Jo teaches forming an isolation region (¶ 0050: 160, corresponding to 160 of Lee), the method comprising etching the isolation region (¶ 0159: at least a portion of 160 formed with an etching process).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee in view of Wei with the etching of Jo, as a means to remove portions of insulating material for forming the isolation region of Lee.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson' s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the etching of Jo could be combined with the method of Lee in view of Wei by known methods with no change in their respective functions.

Regarding claim 2, Lee in view of Wei and Jo teaches the method of claim 1, wherein the etching the isolation region comprises recessing the isolation region to a depth below the first and second portions of the contact etch stop layer (Jo, fig. 7: at least portion 161 of isolation region 160 etched to a depth below a surface of field insulation 105 and surfaces of source/drains 150/350, and therefore below etch stop layer 128 of Wei, which is disposed above corresponding field isolation 114/116 and source/drain regions 119N/119P).
[AltContent: textbox (Annotated fig.2D of Wei)][AltContent: textbox (Annotated fig. 7 of Jo)]
[AltContent: arrow]
    PNG
    media_image1.png
    401
    302
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    315
    447
    media_image2.png
    Greyscale


Regarding claim 3, Lee in view of Wei and Jo teaches the method of claim 2, wherein the etching the opening in the dielectric layer comprises, after recessing the isolation region, performing an etch of the dielectric layer (Lee, ¶ 0108).  Lee in view of Wei and Jo further teaches the etch includes an overetch step (Lee, ¶ 0108: etch stop layer also etched).
Lee in view of Wei and Jo is silent to the etch process comprising a timed etch.
However, the Examiner notes that there are a finite number of ways to perform the etch control disclosed by Lee in view of Wei.  Etch control can be provided by timed etching, end-point detection etching, or a combination of these.  In the instant case, a timed etch would be suitable to minimize the silicide thinning of Lee.  For example, a conventional etch could include a bulk etch with endpoint detection configured to stop on an etch stop layer, followed by a timed etch to ensure complete removal of dielectric material while minimizing erosion of underlying layers/features.
Furthermore, it has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, the design need of Lee in view of Wei and Jo (removal of a dielectric layer) has a finite number of identified, predictable solutions (timed etch, endpoint etch, or a combination).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei and Jo as applied to claim 3 above, and further in view of Cheng et al. (PG Pub. No. US 2018/0122800 A1).
Regarding claim 4, Lee in view of Wei and Jo teaches the method of claim 3, comprising a timed etch (see claim 3 rejection above).
Lee in view of Wei and Jo does not teach wherein the performing the timed etch comprises performing a physical etch process with a process gas using a first beam energy for a first time period.
Cheng teaches etching a dielectric layer to expose first and second portions of a contact etch stop layer (¶¶ 0138-0139 & fig. 17: at least a portion of ILD 310, corresponding to 128 of Lee, removed to expose first and second portions of source/drain liner 300, comprising material similar to etch stop 300 of Wei), an isolation region (¶ 0100: 235, similar to 102 of Lee) being disposed between the first and second portions of the contact etch stop layer (figs. 16-17: 235 disposed between left and right portions of 300), wherein the removal comprises a physical etch process with a process gas using a first beam energy for a first time period (¶ 0139: etch of 310 comprises a reactive ion etch (RIE) process, which implicitly includes a process gas and an energy, and is performed for a time period).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the timed etch of Lee in view of Wei and Jo with the physical etch process of Cheng, as a means to control the direction and amount of interlayer dielectric 310 removed (Cheng, ¶ 0139).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the timed physical etch Cheng could be combined with the method of Lee in view of Wei and Jo with no change to their respective functions.

Regarding claim 5, Lee in view of Wei, Jo and Cheng teaches the method of claim 4, wherein the removing the first and second portions of the contact etch stop layer comprises, after the first time period, continuing the etch process for a second time period (Cheng, ¶ 0140-141: etch process continued with selective timed etch).  Lee in view of Wei, Jo and Cheng further teaches the continued etch is configured to remove a portion of the etch stop layer (non-illustrated etch stop of Lee, 300 of Cheng), and selective etch processes include physical etch processes with process gas and beam energy (Cheng, ¶ 0096: selective RIE).
Lee in view of Wei, Jo and Cheng is silent to the continued etch comprising continuing the physical etch process with the process gas, using a second beam energy greater than the first beam energy.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the continued etch of Lee in view of Wei, Jo and Cheng by continuing the physical etch process with the process gas, using a second beam energy, as a means to optimize manufacturing efficiency by performing the timed etch and selective etch in a single manufacturing apparatus.  Such a combination minimizes manufacturing cycle time and formation of interface layers related to transfer of substrates between process tools.
Furthermore, the Examiner notes that there are a finite number of solutions to the problem: second energy same as first energy, second energy less than first energy, and second energy greater than first energy.  It has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, the design need of Lee (removal of dielectric layer and/or etch stop layer) has a finite number of identified, predictable solutions (second energy same as first energy, second energy less than first energy, and second energy greater than first energy).

Regarding claim 7, Lee in view of Wei, Jo and Cheng teaches the method of claim 4, wherein the removing the first and second portions of the contact etch stop layer comprises, after the first time period, performing a wet etch (Cheng, ¶¶ 0139-0141: controlled etch of fig. 18, wherein a controlled etch includes wet etch).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei, Jo and Cheng as applied to claim 5 above, and further in view of Lii (PG Pub. No. US 2017/0221895 A1).
Regarding claim 6, Lee in view of Wei, Jo and Cheng teaches the method of claim 5, comprising an etch stop layer (Wei and/or Cheng).  Lee in view of Wei, Jo and Cheng further teaches material of contact etch stop layers includes silicon carbon nitride (Cheng, ¶ 0133: boron doped silicon carbon nitride SiBCN), and forming the contacts includes forming silicide on exposed surfaces of the first source/drain region and to the second source/drain region (Lee, ¶ 0124 & fig. 15: silicide 126 formed on exposed surfaces of 120, and/or Wei, ¶ 0037 & fig. 2H: silicide 136A formed on exposed surfaces of 118N/118P).
Lee in view of Wei, Jo and Cheng is silent to the continuing the physical etch process further comprises using argon (Ar) as the process gas.
Lii teaches performing a physical etch using argon process gas to expose source/drain regions (¶ 0028 & fig. 1, step 104: argon used to remove SiCN layer 255, similar to non-illustrated etch stop of Lee and/or 300 of Cheng, from source/drain regions 217, similar to 120 of Lee, 118/119 of Wei and/or 290 of Cheng), and subsequently forming silicide (¶ 0030: 274, similar to 126 of Lee and/or 136A of Wei) on the exposed regions (fig. 2D: 274 formed on exposed portions of 217).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the continued etch of Lee in view of Wei, Jo and Cheng with the physical Ar process of Lii, as a means to provide a surface suitable for silicide formation (Lii, ¶¶ 0028-0030).  Futhermore, silicon carbon nitride is a suitable dielectric material to provide a source/drain epitaxy etch stop layer, as evidenced by both Cheng and Lii.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S.147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.  In the instant case, the argon (Ar) process gas of Lii could be combined with the continued physical etch of Lee in view of Wei, Jo and Cheng, with no change to their respective functions.

Claims 8, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei and Oh et al. (PG Pub. No. US 2019/0363085 A1).
Regarding claim 8, Lee teaches a method, comprising: 
depositing an interlayer dielectric layer (¶ 0039: 191) over a first source/drain region of a first finFET (¶ 0066 & fig. 3: 191 formed over first source/drain 150) and a second source/drain region of a second finFET (¶ 0066 & fig. 4: 191 formed over second source/drain 250);
forming a gate electrode (¶ 0048: 320/420) adjacent the first source/drain region of the first finFET (fig. 1: 320/420 formed adjacent to 150); 
forming a first opening (¶ 0067: isolating trench 160t) extending through the gate electrode and extending at least partially through the interlayer dielectric layer (fig. 1 & 5-6: 160t extends through 320/420 and at least partially through 191), and filling the opening with an isolation structure (¶ 0060: insulating support 160 filled in trench 160t);
forming a cavity (¶ 0112: 170h/270h) within the interlayer dielectric to expose the isolation structure through the cavity (fig. 22: 170h/270h formed within 191 and exposes 160), a sidewall of the isolation structure being in physical contact with the interlayer dielectric (fig. 22: at least a portion of 160 sidewall in physical contact with 191); 
after exposing the isolation structure, exposing a first source/drain region of a first finFET and a second source/drain region of a second finFET through the cavity (fig. 22: cavity portion 170h exposes 150, cavity portion 270h exposes 250); and 
depositing a conductive material in the cavity to form a contact plug to the first source/drain region (¶ 0112-0114 & fig. 22: 170 formed to 150 by depositing metal in 170h) and to the second source/drain region (¶ 0112-0114 & fig. 22: 270 formed to 250 by depositing metal in 270h).
Lee further teaches at least one embodiment wherein the first dielectric material comprises silicon oxide (¶ 0078), the isolation region is disposed between the first and second source/drain regions, and the isolation region gap exposes the surface of field insulating film 105 (¶ 0074 & fig. 6: 160 disposed between 150 and 250 and includes a bottom surface 160bs defined by 105).
Lee does not teach forming cavity 170h/270h within interlayer dielectric 191 includes exposing a second dielectric material through the cavity, the exposed second dielectric material being above the exposed isolation structure in the cavity and the second dielectric material being different from a dielectric material of the isolation structure, exposing the first and second source/drain regions includes removing a first portion and a second portion of the exposed second dielectric material, and a top surface of the exposed isolation structure being below a top surface of the first source/drain region and a top surface of the second source/drain region.
Wei teaches a method of forming a semiconductor device (fig. 4E among others) including an interlayer dielectric layer (¶ 0032: 130, corresponding to 191 of Lee), a cavity formed within the interlayer dielectric (¶ 0033: 130A, similar to 170h/270h of Lee) and exposing a second dielectric material (¶ 0031 & fig. 2D: cap layer 128 exposed by 130A) being disposed above the bottom surface of the cavity (fig. 2D: portions of 128 disposed above bottom surface 130B) and comprising material different from the interlayer dielectric layer (¶¶ 0031-0032: 128 comprises different material than 130) and including first and second exposed portions (fig. 2D: 128 comprises a plurality of portions disposed on surfaces of 119N and 119P, similar to 150 and 250 of Lee).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee with the etch stop of Wei, as a means to protect the semiconductor materials (119N/119P of Wei, 150/250 of Lee) during the formation of the interlayer dielectric layer opening (Wei, ¶ 0031), allowing for optimization of contact area between the source/drain regions and a contact electrode(s), improving electrical characteristics of the semiconductor device.  Such a combination would include the isolation structure of Lee exposing a surface of a field isolation region (105 of Lee, 114/116 of Wei) such that the exposed second dielectric material (128 of Wei) would be arranged above the exposed isolation structure (160 of Lee) in the cavity (170h/270h of Lee, 130A of Wei).
Lee in view of Wei does not teach a top surface of the exposed isolation structure being below a top surface of the first source/drain region and a top surface of the second source/drain region. 
Oh teaches a  semiconductor device including an isolation region (¶ 0024: separation structure 150, similar to 160 of Lee) and a contact (¶¶ 0024, 0082: 180/186) connected to first and second source/drain regions (130A and 130B, similar to 150/250 of Lee and/or 118N/118P of Wei), the first and second source/drain regions comprised by respective first and second devices (¶ 0062: in at least one embodiment, 130A and 130B  contain impurities of different conductivity types).  Oh further teaches the bottommost surface of the contact being above and in physical contact with a top surface of the isolation region (fig. 10: bottom surface of 180/186 above and in physical contact with a top surface of 150).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the isolation structure of Lee in view of Wei with the dimensions of Oh, as a means to provide a shared contact common to the first source/drain region  and the second source/drain region (Oh, ¶ 0097), reducing parasitic capacitance between the contact 180 in a first region and an adjacent contact in a second region, improving device performance (Oh, ¶¶ 0140-0141).

Regarding claim 21, Lee teaches a method of manufacturing a semiconductor device, the method comprising: 
forming a first source/drain region (¶ 0065: 150) of a first device (¶ 0065 & fig. 3: 150 included within the source/drain of a transistor that uses first fin-type pattern 110 as a channel region); 
forming a second source/drain region (¶ 0065 & fig. 4: 250) of a second device (¶ 0065: 250 included within the source/drain of a transistor that uses second fin-type pattern 210 as a channel region); 
forming an interlayer dielectric comprising a first dielectric material (¶¶ 0039, 0079: 191) around the first source/drain region and around the second source/drain region (¶ 0066 & fig. 6 among others: 191 formed around 150 and 250); 
forming an opening in the interlayer dielectric (¶ 0067 & fig. 6: 160t formed in 191) and filling the opening with an isolation region comprising a second dielectric material (¶ 0067: 160 filled in 160t), wherein the isolation region extends from a topmost surface of the first dielectric material through to a bottommost surface of the first dielectric material (fig. 6: 160 extends from top surface of 191 through to bottom surface of 191), a sidewall of the isolation region being in physical contact with the interlayer dielectric (fig. 6: sidewall of 160 in contact with 191); and 
forming a contact (¶ 0112: 170/270) connected to the first source/drain region and connected to the second source/drain region (fig. 22: 170 connected to 150, 270 connected to 270), a bottommost surface of the contact being below a top surface of the first source/drain region and a top surface of the second source/drain region (fig. 22: bottom surface of 170/270 below top surfaces of 150/250).
Lee does not teach the contact connected to the first source/drain region through a first portion of a contact etch stop layer and connected to the second source/drain region through a second portion of the contact etch stop layer, the contact etch stop layer comprising a third dielectric material being different from the second dielectric material, a sidewall of the isolation region being in physical contact with the contact etch stop layer, or the bottommost surface of the contact being above and in physical contact with a top surface of the isolation region.
Wei teaches a method of forming a semiconductor device (fig. 4E among others) including a first dielectric material (¶ 0032: 130, corresponding to 191 of Lee), a contact (pp 0055: 170, similar to 170/270 of Lee) connected to a first source/drain (118N, similar to 150 of Lee) through a first portion of a contact etch stop layer (¶ 0031 & fig. 4E: 170 connected to 118N through first portion of cap layer 128) and connected to a second source/drain (118P, similar to 250 of Lee) through a second portion of the contact etch stop layer (fig. 4E: 170 connected to 250 through second portion of 128), the etch stop layer comprising a second dielectric material different from the first dielectric material (¶¶ 0031-0032: 128 comprises different material than 130).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee with the etch stop of Wei, as a means to protect the semiconductor materials (118N/118P of Wei, 150/250 of Lee) during the formation of the dielectric layer opening (Wei, ¶ 0031), allowing for optimization of contact area between the source/drain regions and a contact electrode(s), improving electrical characteristics of the semiconductor device.
The Examiner notes that the isolation region of Lee (160) is formed after the dielectric material (first dielectric layer 191), and the isolation region exposes the surface of field insulating film 105.  The contact etch stop layer of Wei is disposed on a surface of field insulating film 114/116 and formed before dielectric material layer 130 (fig. 2C among others).  Therefore, the combination of Lee and Wei would result in isolation region 160 of Lee penetrating contact etch stop layer 128 of Wei, thereby implicitly meeting the limitation “a sidewall of the isolation region being in physical contact with the contact etch stop layer”.
Lee in view of Wei is silent to the method further comprising the bottommost surface of the contact being above and in physical contact with a top surface of the isolation region.
Oh teaches an isolation region (¶ 0024: separation structure 150, similar to 160 of Lee) and a contact (¶¶ 0024, 0082: 180/186) connected to first and second source/drain regions (130A and 130B, similar to 150/250 of Lee and/or 118N/118P of Wei), the first and second source/drain regions comprised by respective first and second devices (¶ 0062: in at least one embodiment, 130A and 130B  contain impurities of different conductivity types).  Oh further teaches the bottommost surface of the contact being above and in physical contact with a top surface of the isolation region (fig. 10: bottom surface of 180/186 above and in physical contact with a top surface of 150).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the isolation structure of Lee in view of Wei with the upper surface of Oh, such that the bottommost surface of the contact is arranged above and in physical contact with a top surface of the isolation region.  Such a configuration provides a shared contact common to the first source/drain region  and the second source/drain region (Oh, ¶ 0097), reducing parasitic capacitance between the contact 180 in a first region and an adjacent contact in a second region, improving device performance (Oh, ¶¶ 0140-0141).

Regarding claim 22, Lee in view of Wei and Oh teaches the method of claim 21, wherein the second dielectric material comprises silicon nitride (Lee, ¶ 0071: in at least one embodiment, 160 comprises silicon nitride).

Regarding claims 24-25, Lee in view of Wei and Oh teaches the method of claim 21, wherein the first device is an NMOS finFET device, and wherein the second device is a PMOS finFET device (Lee, ¶ 0147 & fig. 33: in at least one embodiment, an NMOS device PD2 is separated from a PMOS device PU2 by gate insulating support 835, such that 150 and 250 are comprised by opposing finFET device types).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei and Oh as applied to claim 8 above, and further in view of Lii.
Regarding claim 9, Lee in view of Wei and Oh teaches the method of claim 8, comprising forming a cavity (Lee, 160t) in an interlayer dielectric (Lee, 191).  Lee in view of Wei and Oh further teaches forming silicide on the first and second source/drain regions (Wei, ¶ 0054: silicide 166A formed on 118N and 118P).
Lee in view of Wei and Oh is silent to wherein the forming the cavity comprises performing a timed physical etch of the interlayer dielectric using an inert process gas for the timed physical etch.
Lii teaches performing a physical etch using argon process gas to expose source/drain regions (¶ 0028 & fig. 1, step 104: argon sputter used to remove SiCN layer 255, similar to etch stop 128 of Wei, from source/drain regions 217, similar to 150/250 of Lee and/or 118N/118P of Wei), and subsequently forming silicide (¶ 0030: 274, similar to silicide 166A of Wei) on the exposed source/drain regions (fig. 2D: 274 formed on exposed portions of 217).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the cavity of Lee in view of Wei and Oh with the physical Ar process of Lii, as a means to provide a surface suitable for silicide formation (Lii, ¶¶ 0028-0030), thereby minimizing contact resistance between conductive contact and the source/drain regions and thus improve device performance (Lii, ¶ 0003).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei, Oh and Lii as applied to claim 9 above, and further in view of Lee et al. (PG Pub. No. US 2018/0190504 A1, hereinafter referenced as ‘Lee-504’).
Regarding claim 11, Lee in view of Wei, Oh and Lii teaches the method of claim 9, comprising an isolation structure (Lee, 160 and/or Oh, 150) and a second dielectric material (Wei, 128), wherein the isolation structure comprises a material with a first set of elements (Lee, ¶ 0071: 160 comprises silicon and oxygen or silicon and nitrogen, and/or Oh, ¶ 0070: 150 comprises silicon and nitrogen), and the second dielectric material comprises the first set of elements (Wei, ¶ 0069: in at least one embodiment, 128 comprises silicon and oxygen).  Lee in view of Wei, Oh and Lii further teaches removing portions of the second dielectric material to expose source/drain regions (Wei, fig. 2E: portions of 128 removed to expose 119N/119P), and maintaining the isolation structure while exposing source/drain regions (Lee, fig. 22: 160 maintained while exposing 150/250, and/or Oh, fig. 10: 150 maintained while exposing 130A/130B).
Lee in view of Wei, Oh and Lii does not teach a second dielectric material comprising at least one additional element.
Lee-504 teaches method of forming a semiconductor device (fig. 7G among others) including a plurality of epitaxial structures (¶ 0030: 50, similar to 150/250 of Lee, and/or 118N/118P of Wei), an isolation structure (¶ 0057: 70) between the epitaxial structures (fig. 5B: 70 disposed between/around 50), and a dielectric material (¶ 0050: 33, similar to 128 of Wei), wherein portions of the second dielectric material are removed to expose the epitaxial structures (¶ 0063 & figs. 7A-7B: 33 removed to expose 50) while maintaining the isolation structure (figs. 7A-7B: 70 remains between/around 50).  Lee-504 further teaches at least one embodiment wherein the dielectric material comprises the material of the isolation structure and at least one additional element (¶ 0062: 70 comprising at least Si and N, 33 comprises Si, C and N).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the second dielectric layer of Lee in view of Wei, Oh and Lii with at least one additional element, as a means to provide material with removal selectivity to other exposed dielectric features, such as 160 of Lee, 150 of Oh and/or 70 of Lee-504.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Lee-504 is suitable to provide the protective property of Lee in view of Wei, Oh and Lii.

 Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei, Oh and Lii as applied to claim 9 above, and further in view of Chen et al. (PG Pub. No. US 2019/0304833 A1).
Regarding claim 11, Lee in view of Wei, Oh and Lii teaches the method of claim 9, comprising performing a physical etch (Lii, ¶ 0028: sputter) to form a cavity. Lee in view of Wei, Oh and Lii further teaches the physical etch is anisotropic (Lii, ¶ 0028).
Lee in view of Wei, Oh and Lii is silent to wherein the performing the physical etch comprises performing an ion beam etch using a first process voltage to form the cavity.
Chen teaches forming a cavity (¶ 0041: opening 120, similar to cavity comprising 170b of Lee'867) in an interlayer dielectric (¶ 0040: 112, similar to 150 of Lee'867), wherein forming the cavity comprises performing an ion beam etch using a first process voltage (¶ 0028: IBE).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Lee in view of Wei, Oh and Lii with the etch of Chen, as a means to provide a directional etch (anisotropic, similar to Lii) suitable for the formation of silicide regions (Chen, 130 similar to 128 of Wei) on conductive source/drain features (Chen, 90 similar to 150 and 250 of Lee, and/or 118N/118P of Wei).
Furthermore, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  In the instant case, the etch of Chen is suitable to form an interlayer dielectric cavity equivalent to that of Lee in view of Wei, Oh and Lii. 

Regarding claim 12, Lee in view of Wei, Oh, Lii and Chen teaches the method of claim 11, wherein removing the first portion and the second portion of the second dielectric material (first and second portions of CESL 128 of Wei, formed on 150 and 250 of Lee) further comprises performing an ion beam etch using a second process voltage to remove the first portion and the second portion of the second dielectric material (Chen, ¶ 0040 & fig. 11: forming 120 includes removing a portion of 110, analogous to the first and second portions of CESL 128 of Wei, using IBE).
Furthermore, the Examiner notes that there are a finite number of solutions to the problem of removing a first and second portions of the second dielectric material: second process voltage same as first process voltage, second process voltage less than first process voltage, and second process voltage greater than first process voltage.  It has been held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  In the instant case, the design needs of Wei and Chen (removal of dielectric layer and etch stop layer) has a finite number of identified, predictable solutions (second process voltage same as first process voltage, second process voltage less than first process voltage, and second process voltage greater than first process voltage).  Accordingly, modifying the method of Lee in view of Wei, Oh, Lii and Chen to meet the limitation “the second process voltage being greater than the first voltage” is within the technical grasp of a person of ordinary skill in the art.

Regarding claim 13, Lee in view of Wei, Oh, Lii and Chen teaches the method of claim 11, wherein the removing a first portion and a second portion of the second dielectric material further comprises using a wet etch (Chen, ¶ 0042 & Lii, ¶ 0029: openings cleaned by further exposure to wet chemicals).

Regarding claim 14, Lee in view of Wei, Oh, Lii and Chen teaches the method of claim 13, wherein performing the wet etch comprises using an etchant selective to silicon carbon nitride (Lii, ¶ 0029: HF, equivalent to selective wet etchant disclosed in ¶ 0080 of the instant specification).

Regarding claim 15, Lee in view of Wei, Oh, Lii and Chen teaches a method comprising recessing an isolation structure (Oh, ¶ 0074 & fig. 10: 150 comprises a recessed surface).  
Lee in view of Wei, Oh, Lii and Chen as applied to claim 15 above does not teach recessing the isolation structure using an etchant that is selective to silicon nitride.
However, Lee in view of Wei, Oh, Lii and Chen does teach forming the isolation structure includes exposed silicon nitride elements (Lee, ¶¶ 0058, 0063 & figs. 5-18 among others: forming 160 includes exposed silicon nitride features 145, 240, 345, 445 among others).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the etchant of Lee in view of Wei, Oh, Lii and Chen with silicon nitride selectivity, as a means to prevent undesired erosion of various silicon nitride features exposed during the recessing process.
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Wei and Oh as applied to claim 22 above, and further in view of Mehta et al. (US 2017/0047325 A1).
Regarding claim 23, Lee in view of Wei and Oh teaches the method of claim 22, comprising a third dielectric material (Wei, 128) of silicon nitride (Wei, ¶ 0031).  Lee in view of Wei and Oh teaches the third dielectric material is a protection layer (Wei, ¶ 0031).
Lee in view of Wei and Oh is silent to wherein the third dielectric material comprises silicon carbon nitride.
Mehta teaches a dielectric material (¶ 0085: 28/30, similar to 128 of Wei) formed on first and second source/drain features (¶ 0085 & fig. 6C: 28/30 formed on 24S and 24D, similar to 150 and 250 of Lee and/or 119N and 119P of Wei), wherein the dielectric material comprises silicon carbon nitride (¶ 0086: 28 and/or 30 comprise SiCN). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the third dielectric layer of Lee in view of Wei and Oh with silicon carbon nitride, as a means to protect the source/drain regions during subsequent formation of contact metal structures (Mehta, ¶ 0085).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Mehta is suitable for the third dielectric layer of Lee in view of Wei and Oh.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon et al. (US 2016/0284697 A1) teaches a method of forming a semiconductor device (figs. 2A-2C among others) including a first dielectric material (¶ 0090: 130, corresponding to 191 of Lee), a contact etch stop layer (¶ 0090: 125) comprising a second dielectric material different from the first dielectric material (¶ 0041: 125 comprises material with etch selectivity to 130) and including first and second portions (fig. 3D: 125 comprises a plurality of portions disposed on surfaces of SD1 And SD2), forming an opening in the dielectric layer (¶ 0130: contact hole) includes etching to expose a first portion of a contact etch stop layer through the opening and expose a second portion of the contact etch stop layer through the opening (¶ 0130: 130 etched to expose portions of 125), exposing the first source/drain region through the opening includes removing the first portion of the contact etch stop layer, and exposing a second source/drain region through the opening includes removing the second portion of the contact etch stop layer (¶ 0130: forming contact holes H1 to H5 includes penetrating portions of etch stop layer 125 to expose source/drain regions SD1-SD5).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894